Title: From Benjamin Franklin to the Baron de Thun, 17 July 1781
From: Franklin, Benjamin
To: Thun, Ulrich, baron de


Sir,
Passy, July 17. 1781
I am really ashamed to have been so long without answering the Letter your Excellency did me the honour of writing to me the 6th Instant. I had receiv’d one at the same time from the same Mr Auer, and it being in the German Writing which I cannot read, I sent it to a Friend requesting a Translation of it. I have waited for that, in order to be able to answer yours more particularly; and I have not yet been able to obtain it. I will therefore no longer delay making as good an Answer as I can; which is, that since his Letters to Pensilvania have produced no Effect, I would advise that a Power of Attorney, be sent to Mr Holker, or in his Absence, to the Consul General of France at Philadelphia for the Time being, enabling him to sue for the Money; which may so be easily obtain’d by the Laws of the Country, tho’ the Person in whose hands it is should not be honest enough to pay it willingly. Four Copies of the Power of Attorney, and of the Letter to accompany it, should be made and sent to me, that I may forward them by different Ships, for the greater Certainty of their getting to hand. With great and sincere Respect, I have the honour to be
M. le Baron de Thun.
